Citation Nr: 1711801	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C.  

3.  Entitlement to service connection for dysthymic disorder, claimed as depression, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1976 to August 1980.  The Veteran was honorably discharged.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran had a hearing before the undersigned judge via Video Conference.  The transcript of that hearing is of record in the Veteran's Virtual VA folder.  

In July 2014, the Board remanded the issue to the RO to obtain current medical records and a medical opinion addressing the causation or etiology of the Veteran's hepatitis C.  The RO has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hepatitis C

The Veteran claims service connection for hepatitis C.  The Veteran claims to have been diagnosed with hepatitis C while in service from 1976 to 1980, even though hepatitis C was not discovered in 1989 and tests for the detection of this virus were not developed until shortly thereafter.  The Veteran's first diagnosis of record for hepatitis C is in August 1990.  Service treatment records show an October 1977 positive diagnosis for hepatitis and a November 1977 negative diagnosis for hepatitis B.  A March 2009 VA treatment record states that the Veteran is immune to hepatitis A and vaccinated against hepatitis B.  A February 2016 VA medical examination report states that the Veteran is positive for hepatitis C and negative for hepatitis A and B.  

At the December 2013 Board hearing, the Veteran argued that he contracted hepatitis C through sharing shaving razors with fellow servicemen in Panama.  A February 2016 VA medical opinion concluded that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by this in-service injury, event, or illness.  In reaching this conclusion, the examiner noted that there was no documentation of cuts or bleeding in the Veteran's service treatment records.  

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  The February 2016 VA medical opinion relies primarily on the absence of documented cuts and bleeding in the record.  The examiner did not address certain pertinent evidence that was in the service treatment records, including a July 1978 diagnosis of pseudofolliculitis barbae, regular complaints of facial rashes, and regular complaints of shaving problems, such as those dated February 1978, September 1978, July 1979, September 1979, and May 1980.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the February 2016 VA medical opinion did not consider all of the evidence, it is inadequate.  The Board therefore finds that s new opinion by a different examiner is required to fairly resolve the Veteran's claims on appeal.  

Dysthymic Disorder

There is a February 2007 VA medical opinion of record that states that it is less likely than not that the Veteran's dysthymic disorder is due to his service-connected gastritis/duodenitis.  Also according to this opinion, the Veteran's depression began five years earlier, when the Veteran was diagnosed with hepatitis C and HIV.  However, the opinion does not address whether this service-connected disorder aggravated the Veteran's dysthymic disorder under 38 C.F.R. § 3.310 (2016).  This opinion also does not address the Veteran's claim of service connection for dysthymic disorder on a direct basis.  

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).

These elements are satisfied with regards to the Veteran's dysthymic disorder.  There was a diagnosis of dysthymic disorder in February 2007 and the Veteran has testified that he continues to feel depression as a result of his experiences in service.  At the December 2013 hearing, the Veteran testified that he still suffers distress from memories of friends dying in Panama.  There is insufficient competent medical evidence on file to make a decision on the claim for service connection for a dysthymic disorder on a direct basis.  In addition, an additional opinion is also needed to address entitlement to service connection as secondary to service-connected disability on the basis of aggravation.  Consequently, the Veteran must be scheduled for a VA examination before the claim can be decided on the merits.  See McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c).  

Since a lay claimant may not be competent to diagnose their particular condition, the service condition inquiry should not be limited to the dysthymic disorder alleged by the claimant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, it should include all diagnoses which may reasonably be encompassed by several factors including: 1) the claimant's description of the claim; 2) the symptoms the claimant describes; and 3) the information the claimant submits or that the Secretary obtains in support of the claim.  Id.

VA treatment records to February 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The resolution of the claim of service connection for a hepatitis C may impact whether the Veteran is entitled to service connection for hypertension.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's claim for service connection for hypertension, to include as secondary to hepatitis C would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Based on the information provided by the Veteran regarding stressors he experienced in Panama from 1976 to 1980, the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include the shooting of a fellow serviceman and a vehicle accident in which nineteen servicemen fell to their deaths.  

3. After completing step 1 above, forward the claims file to an appropriate medical professional other than the February 2016 examiner so as to provide a new medical opinion regarding the etiology of the Veteran's current hepatitis C.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's credible reports of in-service use of shared razors, service treatment record entries describing shaving difficulties with facial rashes, and his reports of hepatitis symptoms.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  Additionally, the examiner should provide the following information:

Opine whether it is at least as likely as not (50 percent or greater probability) that the current hepatitis C disability is due to the Veteran's service, to include sharing razors with other servicemen and his reports of skin and shaving difficulties during service.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After completing steps 1-2 above, provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to dysthymia.  The examiner should review the entire claims file, including but not limited to the February 2007 VA medical opinion on dysthymia, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service, including incidents in Panama, or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved the psychological or psycho-physiological state of fear, helplessness, or horror.

e. The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's dysthymic disorder was aggravated beyond its natural progression by his service-connected gastritis/duodenitis.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After steps 1-4 have been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


